DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim L. Kitchen on 23 February 2022.

The application has been amended as follows: 

In the Claims:

	Claim 14, lines 1-2: Replaced “further comprising means for moving the lid or the job box vertically” with --wherein the lid or the job box is vertically movable--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

a suction plate attached to the lid with freedom of vertical movement through which the suction is applied to the inner space, the suction plate located in the inner space between the lid and the platform of the job box, in combination with the rest of the limitations of claim 12.

The closest prior art is Komori et al. (JP 58-173055 A; hereinafter “Komori”).
Komori teaches:
an apparatus (see Figs. 1-4) for making a sand core, the apparatus comprising:
a job box (flask 7, see Figs. 1-4) having an inner space in which the sand core is generated (see Figs. 1-4), the job box including a platform (pattern plate 1, see Figs. 1-4);
a first station configured to house the job box and to generate in an inner space of the job box the sand core so that the sand core is made of a plurality of layers of granular material and an additive that solidifies the granular material (see Figs. 1-4);
	a lid for closing an upper part of the job box (cover member 24, see Fig. 4);
	a drying stream generating device (hardening gas generator 29, see Fig. 4) configured to generate a drying stream in the inner space by applying a suction on the inner space from outside of the inner space (see abstract).

	Komori fails to teach:
	the first station being configured to apply the granular material and the additive in an alternating manner on the platform of the job box;

	a microwave generating device for applying microwaves to the sand core through a first through hole in the lid when the job box is in the second station;
	a suction plate attached to the lid with freedom of vertical movement through which the suction is applied to the inner space, the suction plate located in the inner space between the lid and the platform of the job box, in combination with the rest of the limitations of claim 1. Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 13-20: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        25 February 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735